UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 12-3249


                                     MARK LEYSE,
                                            Appellant

                                             v.

                  BANK OF AMERICA, NATIONAL ASSOCIATION
                              _____________

                     On Appeal from the United States District Court
                            for the District of New Jersey



                               (D.N.J. No. 2-11-cv-07128)


                      SUR PETITION FOR PANEL REHEARING


Present: McKEE, Chief Judge, SMITH and GREENAWAY, Jr., Circuit Judges.


              The petition for rehearing filed by Mark Leyse, Appellant in the above-

entitled case having been submitted to the judges who participated in the decision of this

Court, it is hereby O R D E R E D that the petition for rehearing by the panel is granted.

The prior opinion and judgment are vacated. A subsequent opinion and judgment will be

entered.
                              By the Court,


                              Theodore A. McKee
                              Chief Judge




Dated:    October 3, 2013
SLC/cc:   Todd C. Bank
          Aytan Y. Bellin
          David J. Fioccola
          Adam J. Hunt
          Mark P. Ladner
          Kyle W.K. Mooney